218 F.2d 955
T. A. PAXTON and Joseph J. LEARY, Admrs. With the WillAnnexed of Anita P. Flournoy, Deceased, andTestamentary Trustees under the Will ofAnita P. Flournoy, Deceased,et al., Appellants,v.Everett ELLIS et al., Appellees.Irene S. FLOURNOY, Appellant and Cross-Appellant,v.T. A. PAXTON and Joseph J. LEARY, Admrs. With the WillAnnexed of Anita P. Flournoy, Deceased, and TestamentaryTrustees under the Will of Anita P. Flournoy, Deceased, etal.,; David Flournoy, Betty F. Graves, Murrell B. Flournoyand George C. Flournoy, Appellees.
Nos. 12167, 12168.
United States Court of Appeals, Sixth Circuit.
Jan. 7, 1955.

Appeal from the Western District of Kentucky, Paducah: Shelbourne, Judge.


1
Joseph J. Leary, Frankfort, Ky., for T. A. Paxton and Joseph J. Leary, admr.


2
Connerat, Dunn, Hunter, Cubbedge & Houlihan, Savannah, Ga., Wyatt, Grafton & Grafton, Louisville, Ky., for Everett Ellis.


3
E. Palmer James, David R. Reed, Paducah, Ky., J. D. Inman, Louisville, Ky., Paul R. Smith and Douglas Forbes, Santa Monica, Cal., for David Flournoy, Betty F. Graves, Murrell B. Flournoy and George C. Flournoy.


4
James G. Wheeler, Paducah, Ky., for Irene S. Flournoy.


5
Before SIMONS, Chief Judge, and McALLISTER and STEWART, Circuit judges.


6
PER CURIAM.


7
The above cases coming on to be heard on the record, the briefs of the parties and the argument of counsel in open court, and the court being duly advised,


8
Now, therefore, it is ordered, adjudged, and decreed that the judgment of the district court be and is hereby affirmed for the reasons set forth in the opinion of Judge Shelbourne.  Ellis v. Paxton, D.C., 114 F. Supp. 347.